People ex rel. Nieves v Brann (2020 NY Slip Op 07686)





People ex rel. Nieves v Brann


2020 NY Slip Op 07686


Decided on December 17, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2020-09214	DECISION, ORDER & JUDGMENT

[*1]The People ex rel. Jose L. Nieves, on behalf of Prakash Churaman, petitioner, 
vCynthia Brann, etc., et. al., respondents.


Jose L. Nieves, Bayside, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Andrea Medina, Nancy Fitzpatrick Talcott, and Johnnette Traill of counsel), for respondents.
Writ of habeas corpus in the nature of an application to set reasonable bail for Prakash Churaman upon Queens County Indictment No. 3089/2014.

ADJUDGED that the writ is sustained and bail on Queens County Indictment No. 3089/2014, is fixed in the sum of $150,000, by posting that sum in the form of an insurance company bail bond or a partially secured bond with the requirement of 10% down, or by depositing that sum as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Prakash Churaman shall (1) surrender all passports, if any, he may have to the Office of the District Attorney of Queens County and shall not apply for any new or replacement passports; (2) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Queens County; (3) remain confined to his home, except for visits to his attorney, his doctors, or court, and must travel directly from his home to his attorney, his doctors, or court and directly back to his home, when conducting those visits; and (4) provide to the Office of the District Attorney of Queens County an affidavit, in a form approved by the Office of the District Attorney of Queens County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Prakash Churaman has (1) given an insurance company bail bond in the sum of $150,000, given a partially secured bond in the sum of $150,000 at 10%, or deposited the sum of $150,000 as a cash bail alternative, (2) arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c), (3) surrendered all passports, if any, he may have to the Office of the District Attorney of Queens County, and (4) provided the Office of the District Attorney of Queens County with an affidavit, in a form approved by the Office of the District Attorney of Queens County, attesting that if he leaves the jurisdiction he agrees to waive his right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Prakash Churaman is incarcerated, or his or her agent, is directed to immediately release Prakash Churaman.
MASTRO, P.J., RIVERA, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court